DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement submitted on October 25, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is enclosed herewith


Response to Remarks and Amendments
Applicant’s response and amendments filed August 24, 2021 have been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With respect to the rejection of claim 20 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to the dependency of claim 20.
The terminal disclaimer filed on August 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted from Application 16/639,086 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the rejection with respect to the ‘086 application is withdrawn.
With respect to the rejection for double patenting over the claims of the ‘081 application, the rejection is traversed on several grounds, each of which has been considered but was not found to be persuasive.  Applicants first traverse on the grounds that the examiner has 
In analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim.


Here, the compounds relied upon in the rejection are those cited in the reference disclosure in support of the genus claimed in the conflicting application.  Thus, the reliance on the disclosure for this subject matter is not improper.
Applicants go on to argue that the compounds encompassed by the ‘081 claims do not overlap with those of the present claims because of the proviso in the instant claims where “Q and R2 are not both optionally substituted 5- or 6-membered monocyclic heteroaryl when L1 and L2 are optionally substituted methylene.”  However, as noted in the rejection, the instant claims do not exclude the option for either of L1 or L2 to be a bond, where either Q or R2 is a substituted alkylene.  That is, the compounds in the ‘081 application are not actually excluded from the scope of the present claim because there is more than one possible combination of variable definitions which would result in the compounds of the ‘081 application.  The proviso has only excluded one of those possible definitions.  The compounds in the instantly claimed scope can still have substituted alkylene at the L1 and L2 positions, where the substituent cold be 
With respect to the rejection for double patenting over the claims of 16/099,047, the rejection was made in error and is withdrawn.

Status of the Claims
Currently, claims 1-3, 10-11, 20, 28-31, 50, 55, 60, 78, 80, 82, 84, 94-95, 99, 103, 107, 166 and 175-178 are pending in the instant application and under consideration herein. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 10-11, 20, 28-31, 50, 55, 60, 78, 80, 82, 84, 94-95, 99, 103, 107, 166 and 175-178 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-3, 6-9, 11-12, 15, 18-19, 22-24, 26-27, 30-37, 39-40 and 42 of U.S. Application No. 16/639,081.
Claims 1-26 of US Patent 11,040,036.

Each of the abovementioned patents and applications relates to compounds, or their methods of use for treating blood disorders, where the compounds substantially overlap in scope with the formulae recited in the instant claims.  Further, in each patent or application, exemplified compounds anticipate the instantly claimed formulae.  As such, the conflicting claims anticipate the present invention.  For example, the ‘036 patent contains claims to various anticipatory compounds, including 
    PNG
    media_image1.png
    112
    202
    media_image1.png
    Greyscale
.  The ‘081 application teaches
    PNG
    media_image2.png
    72
    162
    media_image2.png
    Greyscale
.  The ‘086 application teaches, for example, the compound 
    PNG
    media_image3.png
    80
    199
    media_image3.png
    Greyscale
.  Although the instant claims contain a proviso that Q and R2 are not both optionally substituted 5- or 6-membered monocyclic heteroaryl when L1 and L2 are optionally substituted methylene, the claims do not exclude the option for either of L1 or L2 to be a bond, where either Q or R2 is a substituted methylene.  As such, the compounds of the conflicting applications are still encompassed by the scope of instant claims.
Notably, the instant application contains claims drawn to methods of treating, pyruvate kinase deficiency, thalassemia, anemia, or other blood disorders.  With respect to any conflicting claims which are directed to a different statutory class of invention (compositions or compounds rather than methods of use), the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,


Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Section 804 IIb of the M.P.E.P. states
...those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 

	In the instant case, the specification and title of each conflicting patent and application identifies the compounds as having efficacy as PKR activators, which are useful for treating blood disorders such as thalassemia, PKD, sickle cell disease, anemia, and others as claimed. Since the conflicting patents and applications disclose a utility for the compounds claimed therein which is identical to the method recited in the instant claims, the conflicting claims anticipate the instantly claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA L OTTON whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on October 25, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699